Exhibit 10.2

Amendment

FIFTH AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Fifth Amendment”), dated as of June 20, 2016 (but effective as provided in
Section 5 hereof), is entered into among ENNIS, INC., a Texas corporation (the
“Parent”), each of the other parties listed under the heading “Co-Borrowers” on
the signature pages hereto (individually with the Parent referred to herein as a
“Co-Borrower” and collectively with the Parent, called the “Co-Borrowers”), Bank
of America, N.A. and Regions Bank (collectively, the “Continuing Lenders”), and
BANK OF AMERICA, N.A., in its capacity as administrative agent for the Lenders
(the “Administrative Agent”).

BACKGROUND

A. The Co-Borrowers, the Lenders, and the Administrative Agent are parties to
that certain Second Amended and Restated Credit Agreement, dated as of
August 18, 2009, as amended by that certain First Amendment to Second Amended
and Restated Credit Agreement, dated as of August 16, 2011, that certain Second
Amendment to Second Amended and Restated Credit Agreement, dated as of
February 23, 2012, that certain Third Amendment and Consent to Second Amended
and Restated Credit Agreement, dated as of September 19, 2013, and that certain
Fourth Amendment and Consent to Second Amended and Restated Credit Agreement,
dated as of May 18, 2016 (as amended, the “Credit Agreement”; the terms defined
in the Credit Agreement and not otherwise defined herein shall be used herein as
defined in the Credit Agreement).

B. The Parent has requested certain amendments to the Credit Agreement.

C. Subject to the terms and conditions of this Fifth Amendment, the Lenders and
the Administrative Agent have agreed to such amendments.

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the parties hereto covenant
and agree as follows:

1. AMENDMENTS.

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definition:

“Special Dividend” means that certain dividend to be paid by the Parent on or
about August 8, 2016 in an aggregate amount not to exceed $40,000,000.

(b) The definition of “Fixed Charge Coverage Ratio” set forth in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:

“Fixed Charge Coverage Ratio” means, for any Computation Period, the ratio of
(a) the total for such period of EBITDA minus the sum of income taxes paid in
cash by the Parent and its Subsidiaries and all unfinanced Capital Expenditures
to (b) the sum for such period of (i) cash Interest Expense plus (ii) required
payments of principal of



--------------------------------------------------------------------------------

Funded Debt (excluding the Revolving Loans, Hedging Obligations and contingent
obligations in respect of letters of credit) plus (iii) an amount equal to the
advances, dividends and distributions (other than (x) the Special Dividend,
(y) non-cash distributions of equity securities of the Parent and
(z) distributions on equity securities of the Parent to the extent already
included in the calculation of Consolidated Net Income), and redemptions and
repurchases of equity securities of the Parent (to the extent otherwise
permitted herein) made by the Parent to holders of its Capital Securities.

(c) Section 7.13(c) of the Credit Agreement is hereby amended to read as
follows:

(c) Minimum Consolidated Tangible Net Worth. Permit the Consolidated Tangible
Net Worth of the Parent and its Subsidiaries to be less than $75,000,000 plus
25% of Consolidated Net Income commencing with the Parent’s Fiscal Quarter
ending May 31, 2016. As used herein “Consolidated Tangible Net Worth” means for
the Parent and its Subsidiaries, on a consolidated basis, as at the end of any
Fiscal Quarter, (i) the total amount of all consolidated assets that, in
accordance with GAAP, are properly shown as such on the consolidated balance
sheet of the Parent and its Subsidiaries as at the end of such Fiscal Quarter,
prepared in accordance with GAAP (with Inventory being valued at the lower of
cost or market value), after deducting all proper reserves (including reserves
for depreciation and amortization), minus (ii) the total amount of all
consolidated liabilities of the Parent and its Subsidiaries that, in accordance
with GAAP, are properly shown as such on such balance sheet, minus (iii) the
total amount of all assets of the Parent and its Subsidiaries that are
considered to be intangible assets (including goodwill) in accordance with GAAP.

(d) Exhibit D, the Compliance Certificate, is hereby amended to be in the form
of Exhibit D attached to this Fifth Amendment.

2. REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT. By its execution
and delivery hereof, each of the Co-Borrowers represents and warrants that, as
of the date hereof:

(a) the representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct on and as of the date hereof as made
on and as of such date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date;

(b) no event has occurred and is continuing which constitutes a Default or an
Event of Default;

(c) each of the Co-Borrowers has full power and authority to execute and deliver
this Fifth Amendment; and

(d) no authorization, approval, consent, or other action by, notice to, or
filing with, any Governmental Authority or other Person, is required for the
execution or delivery by each of the Co-Borrowers of this Fifth Amendment,
except for authorizations, approvals, consents, filings and notices that have
been obtained or made and are in full force and effect.

 

2



--------------------------------------------------------------------------------

3. CONDITIONS OF EFFECTIVENESS. This Fifth Amendment shall be effective upon
satisfaction of the following conditions:

(a) the representations and warranties set forth in Section 2 of this Fifth
Amendment shall be true and correct;

(b) the Administrative Agent shall have received counterparts of this Fifth
Amendment executed by each of the Lenders; and

(c) the Administrative Agent shall have received in form and substance
satisfactory to the Administrative Agent, such other documents, certificates and
instruments as the Administrative Agent shall require.

4. REFERENCE TO THE CREDIT AGREEMENT.

(a) Upon the effectiveness of this Fifth Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, or words of like import shall mean
and be a reference to the Credit Agreement, as affected and amended by this
Fifth Amendment.

(b) Except as expressly set forth herein, this Fifth Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights or remedies of the Administrative Agent or the Lenders under
the Credit Agreement or any of the other Loan Documents, and shall not alter,
modify, amend, or in any way affect the terms, conditions, obligations,
covenants, or agreements contained in the Credit Agreement or the other Loan
Documents, all of which are hereby ratified and affirmed in all respects and
shall continue in full force and effect.

5. COSTS AND EXPENSES. The Co-Borrowers shall be obligated to pay the reasonable
and documented costs and expenses of the Administrative Agent in connection with
the preparation, reproduction, execution and delivery of this Fifth Amendment
and the other instruments and documents to be delivered hereunder (including the
reasonable and documented fees and out-of-pocket expenses of counsel for the
Administrative Agent with respect thereto).

6. EXECUTION IN COUNTERPARTS. This Fifth Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which when taken together shall constitute but one and the same
instrument. For purposes of this Fifth Amendment, a counterpart hereof (or
signature page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile machine, telecopier or
electronic mail is to be treated as an original. The signature of such Person
thereon, for purposes hereof, is to be considered as an original signature, and
the counterpart (or signature page thereto) so transmitted is to be considered
to have the same binding effect as an original signature on an original
document.

7. GOVERNING LAW; BINDING EFFECT. This Fifth Amendment shall be governed by and
construed in accordance with the laws of the State of Texas applicable to
agreements made and to be performed entirely within such state, provided that
each party retains all rights arising under federal law. This Fifth Amendment
shall be binding upon the parties hereto and their respective successors and
assigns.

 

3



--------------------------------------------------------------------------------

8. HEADINGS. Section headings in this Fifth Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
and Fifth Amendment for any other purpose.

9. ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AMENDED BY THIS FIFTH AMENDMENT,
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AS TO THE SUBJECT MATTER THEREIN AND HEREIN AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amendment as of
the date first above written.

 

CO-BORROWERS:

 

ENNIS, INC.

By:   /s/ Richard L. Travis Jr.   Richard L. Travis, Jr. Vice President and
Chief Financial Officer

Ennis Business Forms of Kansas, Inc.

Connolly Tool and Machine Company

Admore, Inc.

PFC Products, Inc.

Ennis Acquisitions, Inc.

Northstar Computer Forms, Inc.

General Financial Supply, Inc.

Calibrated Forms Co. Inc.

Crabar/GBF, Inc.

Royal Business Forms Inc.

Tennessee Business Forms Company

TBF Realty, LLC

Block Graphics, Inc.

Specialized Printed Forms, Inc.

B&D Litho of Arizona, Inc.

Skyline Business Forms, Inc.

Skyline Business Properties LLC

SPF Realty, LLC

Printgraphics, LLC

By:   /s/ Richard L. Travis Jr.   Richard L. Travis, Jr. Vice President of each

Fifth Amendment to Second Amended and Restated Credit Agreement – Signature Page



--------------------------------------------------------------------------------

American Forms I, L.P.

Adams McClure I, L.P.

Texas EBF, L.P.

Ennis Sales, L.P.

Ennis Management, L.P.

By:   Ennis, Inc., the sole general partner of each By:   /s/ Richard L. Travis
Jr.   Richard L. Travis, Jr. Vice President and
Chief Financial Officer

Fifth Amendment to Second Amended and Restated Credit Agreement – Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ Linda Lov   Linda Lov
Title:   Assistant Vice President

Fifth Amendment to Second Amended and Restated Credit Agreement – Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, as L/C Issuer and as Swing Line Lender By:  
/s/ Jennifer Yan   Jennifer Yan Title:   Senior Vice President

Fifth Amendment to Second Amended and Restated Credit Agreement – Signature Page



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:   /s/ Richard M. Prewitt   Richard M. Prewitt
Title:   SVP

Fifth Amendment to Second Amended and Restated Credit Agreement – Signature Page



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,         

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of August 18, 2009 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Ennis, Inc., a
Texas corporation (the “Parent”), the other Co-Borrowers, the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                      
                                      of the Parent, and that, as such, he/she
is authorized to execute and deliver this Certificate to the Administrative
Agent on the behalf of the Parent and each other Co-Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Co-Borrowers have delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Parent
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Company has delivered the financial statements required by
Section 6.01(b) of the Agreement for the Fiscal Quarter of the Parent ended as
of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Parent and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the Parent
and its Subsidiaries during the accounting period covered by such financial
statements.

3. A review of the activities of the Parent and its Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Co-Borrowers performed and
observed all their Obligations under the Loan Documents, and

 

 

D - 1

Form of Compliance Certificate



--------------------------------------------------------------------------------

[SELECT ONE:]

[to the best knowledge of the undersigned, during such fiscal period the
Co-Borrowers performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

—OR—

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

4. The representations and warranties of the Co-Borrowers contained in Article V
of the Agreement, and any representations and warranties of any Co-Borrower or
Subsidiary that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct in all material
respects (except that any representation or warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (except that any
representation or warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) as of such earlier
date, and except that for purposes of this Compliance Certificate, the
representations and warranties contained in subsections (a) and (b) of
Section 5.04 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered.

5. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,                 .

 

ENNIS, INC. By:     Name:     Title:    

 

 

D - 2

Form of Compliance Certificate



--------------------------------------------------------------------------------

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

For the Quarter/Year ended                         (“Statement Date”)

 

I.    Section 7.01(b) – Indebtedness.      

A.     Debt secured by Liens permitted by Sections 7.02(d), 7.02(h) and 7.02(j):

   $                       

B.     Maximum aggregate amount at any time outstanding:

   $25,000,000 II.    Section 7.01(g) – Indebtedness.      

A.     Amount of secured obligations outstanding under and pursuant to one or
more Factoring Facilities

   $                       

B.     Maximum aggregate amount at any one time outstanding:

   $30,000,000 III.    Section 7.01(h) – Indebtedness.      

A.     Debt assumed in connection with Acquisitions permitted under Section
7.05:

   $                       

B.     Maximum amount at any time outstanding:

   $15,000,000 IV.    Section 7.01(i) – Indebtedness.    $                    
  

A.     Debt consisting of seller financing incurred in connection with
Acquisitions permitted under Section 7.05

     

B.     Maximum amount at any time outstanding:

   $15,000,000 V.    Section 7.01(l) – Indebtedness.    $                       

A.     Unsecured Debt, other than Debt otherwise permitted under Section 7.01:

     

B.     Maximum amount at any date outstanding:

   $25,000,000 VI.    Section 7.10(j) – Investments.    $                       

A.     Aggregate amount of Investments made by a Co-Borrower or a Subsidiary not
otherwise permitted pursuant to clauses (a) through (i) of Section 7.10:

     

B.     Maximum aggregate amount at any one time outstanding:

   $3,500,000 VII.    Section 7.13(a) – Fixed Charge Coverage Ratio.      

A.     EBITDA for the period of four consecutive Fiscal Quarters ending on the
Statement Date:

 

1.      Consolidated Net Income:

   $                    

 

 

D - 3

Form of Compliance Certificate



--------------------------------------------------------------------------------

    2.      Without duplication and to the extent deducted in calculating such
Consolidated Net Income:          

a.      Interest Expense

   $                           

b.      income tax expense

   $                           

c.      depreciation and amortization

   $                           

d.      non-cash charges related to the impairment of goodwill and other
intangibles

   $                           

e.      transaction expenses incurred in such period in connection with the
transactions contemplated by the Credit Agreement and the other Loan Documents
(not to exceed $1,000,000 in aggregate amount for all periods)

   $                           

f.       any non-cash items of income

   $                         3.    Total EBITDA (Lines VII.A.1. + 2.a. + 2.b. +
2.c. + 2.d. + 2.e. – 2.f.)    $                         4.    Income taxes paid
in cash by the Parent and its Subsidiaries    $                         5.   
Unfinanced Capital Expenditures    $                         6.    Total (Line 3
– [Line 4 + 5])    $                       B.     Cash Interest Expense   
$                       C.   Required payments of principal of Funded Debt
(excluding the Revolving Loans, Hedging Obligations and contingent obligations
in respect of letters of credit)    $                       D.   Amount equal to
the advances, dividends and distributions (other than the Special Dividend,
non-cash distributions of equity securities of the Parent and distributions on
equity securities of the Parent to the extent included in the calculation of
Consolidated Net Income), and redemptions and repurchases of equity securities
of the Parent (to the extent otherwise permitted herein) made by the Parent to
holders of its Capital Securities    $                       E.   Fixed Charge
Coverage Ratio (Line 6 ÷ [Line B + C + D])                 to 1.00   F.  
Maximum Fixed Charge Ratio:    1.25 to 1.00

 

 

D - 4

Form of Compliance Certificate



--------------------------------------------------------------------------------

VIII.  

Section7.13(b) – Total Leverage Ratio.

  A.      Total Funded Debt as of the Statement Date:      1.    All Debt of the
Parent and its Subsidiaries, determined on a consolidated basis, excluding:   
$                            

a.      Contingent obligations in respect of Contingent Liabilities (except to
the extent constituting Contingent Liabilities in respect of Debt of a Person
other than any Co-Borrower or any Subsidiary):

   $                            

b.      Hedging Obligations:

   $                            

c.      Debt of a Co-Borrower to Subsidiaries and Debt of Subsidiaries to a
Co-Borrower or to other Subsidiaries:

   $                          2.    Total Funded Debt (Lines VIII.A.1. – 1.a. –
1.b. – l.c.):    $                       B.    EBITDA for the period of four
consecutive Fiscal Quarters ending on such date (Line VII.A.3.):   C.   
Leverage Ratio (Line VIII.A.2 ÷ Line VIII.B.):                 to 1.00   D.   
Maximum Leverage Ratio:    3.00 to 1.00 IX.   Section 7.13(c) – Consolidated
Tangible Net Worth.      A.    Actual Consolidated Tangible Net Worth at the
Statement Date:      1.    Total amount of all consolidated assets that, in
accordance with GAAP, are properly shown as such on the consolidated balance
sheet of the Parent and Subsidiaries as at the end of such Fiscal Quarter,
prepared in accordance with GAAP (with Inventory being valued at the lower of
cost or market value), after deducting all proper reserves (including reserves
for depreciation and amortization):    $                          2.    Total
amount of all consolidated liabilities of the Parent and its Subsidiaries that,
in accordance with GAAP, are properly shown as such on such balance sheet:   
$                          3.    Total amount of all assets of the Parent and
its Subsidiaries that are considered to be intangible assets (including
goodwill) in accordance with GAAP:    $                         

4.      

  

ConsolidatedTangible Net Worth (Lines IX.A.1. - IX.A.2 - IX.A.3):

   $                    

 

D - 5

Form of Compliance Certificate



--------------------------------------------------------------------------------

  B.        25% of Consolidated Net Income for each Fiscal Quarter commencing
with the Fiscal Quarter ending May 31, 2016:    $                       C.   
Minimum Required (Line IX.B. + $75,000,000)    $                     X.    
Section 7.13(d) – Consolidated Assets Owned by Foreign Subsidiaries.   A.   
Amount of consolidated assets that, in accordance with GAAP, are properly shown
as such on the consolidated balance sheet of the Parent and its Subsidiaries, as
owned by Foreign Subsidiaries:    $                       B.    Total amount of
consolidated assets of the Parent and its Subsidiaries:    $                    
  C.    Line XA. ÷ Line X.B:                    %   D.    Maximum:    30%

 

 

D - 6

Form of Compliance Certificate